Citation Nr: 0803424	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  06-03 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Service connection for hearing loss.

2.	Service connection for tinnitus.  


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from August 1960 to August 
1962.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in August 2005 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.      

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In September 2004 and October 2005 letters, a private 
audiologist diagnosed the veteran with hearing disorders, and 
attributed these disorders to service.  These opinions are 
based on the veteran's reported history, however.  As such, 
the Board finds VA compensation examination appropriate in 
this matter.    

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
an examination with an appropriate 
specialist in order to determine the 
nature and severity of any hearing 
disorder the veteran may have.  The 
claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  Any 
indicated diagnostic tests and studies 
should be accomplished.  Any complaints 
of the veteran should be reported.          

2.  The examiner should advance an 
opinion on the likelihood (likely, at 
least as likely as not, not likely) that 
any of the claimed disorders relates to 
the veteran's service.     

3.  The RO should then readjudicate the 
issues on appeal.  If a determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



